                       THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION


UNITED STATES OF AMERICA,

                      Petitioner,

       v.                                             Case No. 2:17-cv-272-FtM-29MRM

ADVANCED PAIN MANAGEMENT AND
SPINE SPECIALISTS OF CAPE CORAL
AND FORT MYERS,

                  Respondent.
_________________________________________/

                     STIPULATION OF VOLUNTARY DISMISSAL

       Petitioner, United States of America, by and through its undersigned counsel, and

Advanced Pain Management and Spine Specialists of Cape Coral and Fort Myers, by and

through its undersigned counsel, pursuant to Fed.R.Civ.P.41(a)(1)(A)(ii), hereby stipulate to

the voluntary dismissal of this Petition.


Respectfully Submitted,


s/ Nicole Hughes Waid                             MARIA CHAPA LOPEZ
NICOLE HUGHES WAID                                United States Attorney
Fisher Broyles LLP
Florida Bar No. 121720                        By: /s/ Kyle S. Cohen
2390 Tamiami Trail North, Suite 100              KYLE S. COHEN
Naples, FL 34103                                 Assistant United States Attorney
Telephone: (202) 570-0248                        Florida Bar No. 0829951
Facsimile: (239) 236-1260                        2110 First Street, Suite 3-137
Email: Nicole.Waid@FisherBroyles.com             Fort Myers, Florida 33901
                                                 Telephone: (239) 461-2200
                                                 Facsimile: (239) 461-2219
                                                 Email: Kyle.Cohen@usdoj.gov
